DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 9, 2020, has been entered.


Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 1 and 3 have been amended as requested.  Claims 2 and 4-6 have been cancelled.  Thus, the pending claims are 1, 3, and 7-15.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the primary backing essentially consisting of thermoplastic polymers.”  Said limitation is indefinite since the scope of “essentially consisting of” is unclear.  Is the scope the same as “consisting essentially of?”  How is “essentially consisting of” different from “consisting of?”  For examination purposes, the claim limitation is interpreted as “consisting essentially of.”
Claims 3 and 7-15 are also rejected for their dependency upon claim 1.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-15 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 10-025652 issued to Yakake et al. in view of in view of US 2004/0253410 issued to Higgins et al. and US 2003/0175474 issued to Higgins et al., as set forth in section 6 of the last Office action (Final Rejection mailed July 28, 2020).
Applicant has amended claim 1 to limit the primary backing to “essentially consisting of thermoplastic polymers” and to limit the first and second layers of said primary backing to nonwoven layers.  However, said amendment is insufficient to overcome the standing rejection since Higgins ‘410 teaches primary backings comprising two nonwoven layers (see at least Figures 2F, 3B, and 7F), wherein said primary backings may be devoid of fiberglass such that the primary backings “essentially consist of” thermoplastic polymers (section [0160]).  Note the primary reference of Yakake also teaches primary backings “essentially consisting of” thermoplastic polymers.
Specifically, Yakake discloses a carpet comprising a pile fabric having excellent pile holding (i.e., tuft bind strength) of the pile yarns (abstract and section [0010]).  The pile fabric comprises pile yarns A made of a first thermoplastic polymer and base fabric B comprising a nonwoven fabric made of fibers comprising a low melt thermoplastic polymer and a high melt thermoplastic polymer (abstract, section [0008], and claim 1).  The low melt polymer of the base fabric B (i.e., a primary carpet backing) is of the same polymer family as the first thermoplastic polymer of the pile yarns (abstract, section [0008], and claim 1).  The pile yarn A and base fabric 
The first thermoplastic polymer of pile yarn A may be a polyester, polyolefin, or polyamide and the low melt polymer of the base fabric may be a copolyester, a polyolefin, or a polyamide-based polymer (sections [0015] and [0018]).  The high melt polymer of the base fabric is preferably polypropylene, nylon, or polyester (section [0019]).  The amount of low melt polymer in the nonwoven base fabric B is at least 5% or more, preferably 10-60% (claim 4 and section [0022]).  The reference is silent with respect to the use of latex adhesive backings.  
In one embodiment, the pile fabric comprises polypropylene pile yarns A, the low melt polymer of base fabric B comprises polypropylene or polyethylene, and the high melt polymer of base fabric B comprises polyethylene terephthalate (claim 17).  Specifically, in working Example 9, the pile yarn comprises polypropylene having a melting point of 170°C, the low melt polymer comprises a polyethylene having a melting point of 108°C, and the high melt polymer comprises polyethylene terephthalate having a melting point of 262°C (sections [0052] and [0054] and Table 1).  
In another embodiment, the pile fabric comprises nylon pile yarns A, the low melt polymer of base fabric B comprises nylon, and the high melt polymer of base fabric B comprises polyethylene terephthalate (claim 18).  Specifically, in working Example 8, the pile yarn comprises nylon having a melting point of 215°C, the low melt polymer comprises nylon 66/6 copolymer having a melting point of 153°C, and the high melt polymer comprises polyethylene terephthalate having a melting point of 262°C (sections [0053] and [0054] and Table 1).  The pile yarns A are tufted into the base fabric B, the back stiches of the pile yarn are heat treated to 
Thus, Yakake teaches a tufted greige carpet, free of latex, comprising a tufted primary backing, wherein the pile yarns comprise 100% of a first thermoplastic polymer and the primary backing “essentially consists of thermoplastic polymers” and comprises at least 40% of a low melt polymer of the same polymer family as the pile yarn and a high melt polymer of a different polymer family than the pile yarn, and wherein the high melt polymer of the primary backing has a melting point higher than the melting point of the first thermoplastic polymer of the pile yarn, which has a higher melting point than that of the low melt polymer of the primary backing.  As such, Yakake teaches the invention of claims 1, 3, 7, and 9-15 with the exception of a second nonwoven layer of higher melting fibers in the primary backing. However, the cited Higgins references teach that composite primary backings comprising two nonwoven layers needled together are well known in the art. 
Specifically, Higgins ‘410 teaches a tufted carpet comprising a primary backing with pile yarns tufted therein (abstract).  Said primary backing may be a traditional woven or nonwoven fabric of polyester or polypropylene fibers (section [0040]).  “However, it is also contemplated that specialized primary backings such as non-woven structures comprising fiberglass sandwiched between layers of polyester may be utilized…to impart the desired properties relating to stability and cutability thereby potentially reducing or even eliminating the need for adhesive pre-coat” (i.e., latex) (section [0040]).  One preferred specialized primary backing is a composite primary backing comprising a woven layer and a nonwoven layer needled thereto, wherein at least a portion of the nonwoven layer comprises low melt fibers to provide enhanced stability in the primary backing (Higgins ‘410, sections [0040] and [0041]).  An adhesive precoat 
Higgins ‘474 discloses primary backings having integral dimensional stability (abstract).  The stabilizing primary backings of Higgins ‘474 improve the physical performance of the primary carpet fabric and/or any surface covering made therefrom (section [0004]). In particular, the primary backing improves the tensile and dimensional stability of the carpet during processing and during use (section [0004] and [0005]).  The stabilized primary backings include woven or nonwoven polypropylene, nylon, polyester, or fiberglass fabrics and combinations thereof (sections [0004], [0008], and [0146]).  In one embodiment shown in Figure 2F, the primary backing comprises an upper nonwoven layer of polyester, fiberglass, polypropylene, nylon, or the like and a lower nonwoven stabilizing fiberglass layer (section [0159]).  See also Figures 3B and 7F, which show a process of making the primary backing comprising two nonwoven layers and a tufted carpet comprising said primary backing, respectively. 
While the embodiments of the multilayer primary backings shown in Figures 2C-2F employ fiberglass layers, the primary backings may also be devoid of fiberglass (section [0160]). In particular, the lower fiberglass layer may be substituted with a nonwoven fabric comprising polyester, polypropylene, stabilized polypropylene, and or nylon fibers (section [0160]).  Higgins ‘474 also teaches the relative position of the two layers may be reversed within a carpet structure if desired (section [0160]).
Higgins ‘474 teaches an adhesive precoat layer may be eliminated from the carpet construction if desired, provided that an adequate locking relation has been established between 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second nonwoven layer to the nonwoven primary backing of Yakake in order to provide additional dimensional and tensile stability to the tufted carpet and to potentially reduce or eliminate the need for an adhesive precoat as is taught by the cited Higgins references.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the proportion of low melt fibers in Yakake’s composite primary backing (i.e., 5-60%) in order to provide the required locking relation between the pile yarns and the primary backing, wherein said bond is sufficient to eliminate an adhesive backcoat, as taught by Yakake and Higgins ‘474 .  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan. Therefore, claims 1, 3, 7, and 9-15 stand rejected as being obvious over the cited prior art.
Regarding claim 8, while Yakake does not explicitly exemplify an embodiment wherein the pile yarn and low melt polymer are polyesters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polyesters for said pile yarn and low melt polymer.  Specifically, the reference explicitly teaches the pile yarn and low melt polymer may be polyesters or copolyesters.  Hence, it would have been readily .  


Response to Arguments
Applicant’s arguments filed the RCE Amendment have been fully considered but they are not persuasive.
Applicant traverses the prior art rejection of the claims by arguing the Higgins ‘410 teaches the potential reduction or elimination of adhesive precoat is disclosed in relation to a nonwoven primary backing comprising fiberglass sandwiched between layer of polyester (RCE, page 7, 1st paragraph and page 8, 3rd paragraph).  Applicant asserts this teaches a skilled artisan that a primary backing only comprising nonwovens of polymeric material, as presently claimed, does not provide enough structure stability for a tufted carpet (RCE, page 7, 1st paragraph, page 8, 3rd paragraph, and page 9, 1st paragraph).  This argument is found unpersuasive for the following reasons.
First, Higgins ‘410 states “However, it is also contemplated that specialized primary backings such as non-woven structures comprising fiberglass sandwiched between layers of polyester may be utilized…to impart the desired properties relating to stability and cutability thereby potentially reducing or even eliminating the need for adhesive pre-coat” (i.e., latex) (section [0040], emphasis added).  The reference then goes on to state, “Alternative primary backing or tufting substrate embodiments are described, for example, in pending U.S. patent 
Second, as set forth above, while preferred embodiments of the stabilized primary backings of Higgins ‘474 contain fiberglass layers, the reference explicitly states said stabilized primary backings may be devoid of fiberglass (section [0160]).  
Third, as set forth above, Higgins ‘474 also teaches a precoat adhesive may be eliminated in the tufted carpets made with the disclosed stabilized primary backings by incorporating low melt fibers into the primary backing, wherein said low melt fibers may be fused to provide adequate locking relationship of the tufted yarns in said stabilized primary backing (section [0247]).  Thus, contrary to applicant’s assertion, one of ordinary skill in the art would not conclude that a fiberglass layer is required in a specialized, stabilized primary backing for providing dimensional stability and reduction or elimination of a precoat.  
With regard to applicant’s arguments regarding the overall teachings of the Higgins ‘410 reference (RCE, page 7, 2nd paragraph – page 10, 2nd paragraph) and of the Higgins ‘474 reference (RCE, page 10, 3rd paragraph – page 11, 2nd paragraph), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Regarding applicant’s assertion that Higgins ‘474 teaches only a primary backing comprising a nonwoven layer and a woven layer may be devoid of fiberglass, as shown in Figure 2G (RCE, page 11, 1st paragraph), the reference explicitly states the following (section [0160], emphasis added): 
While each of the multi-layer constructions illustrated in FIGS. 2C-2F utilize a layer of glass across one side to enhance stability, it is likewise contemplated that multi-layer primary backing constructions may be utilized which are substantially devoid of glass.  One such construction is illustrated in FIG. 2G.

Thus, contrary to applicant’s assertion, the teaching of no fiberglass is not limited to just the embodiment shown in Figure 2G, but rather to all the disclosed embodiments, including the two layered nonwoven embodiment of 2F.  
Regarding applicant’s assertion that the embodiment of 2F includes a fiberglass layer and not the claimed polymeric material having the recited polymer family limitation and melting point relationship (RCE, page 11, 2nd paragraph), it is reiterated that the rejection is not based upon Higgins ‘474 alone.  Rather, the rejection is based upon the obvious combination of teachings of Yakake, Higgins ‘410, and Higgins ‘474.  
Regarding the combination of references, applicant argues the features of claim 1 would not have been arrived at from a combination of the cited prior art since none of the references teach and/or suggest a carpet having a primary backing essentially consisting of thermoplastic polymers and having two nonwoven layers as claimed (RCE, page 12, 2nd paragraph).  To the contrary, one of ordinary skill in the art would understand from the general teachings of the two Higgins references that primary backings can provide stabilization and reduction or elimination of precoat adhesive by providing at least two layers, with or without a fiberglass layer, and by providing low melt fibers in one of the layers thereof.  Hence, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        April 8, 2021